            Case 1:20-cv-04951-LGS Document 12 Filed 08/24/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 PAMELA WILLIAMS,                                             :
                                              Plaintiff,      :
                                                              :    20 Civ. 4951 (LGS)
                            -against-                         :
                                                              :          ORDER
 URNEX BRANDS, LLC,                                           :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the initial pretrial conference is scheduled for August 27, 2020, 10:50 a.m.;

          WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan (“CMP”). It is hereby

          ORDERED that the August 27, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The CMP will issue in a separate order. The

parties’ attention is particularly directed to the provisions for periodic status letters, and the need

for a pre-motion letter to avoid cancellation of the final conference and setting of a trial date. It is

further

          ORDERED that if Defendant seeks to file a motion to dismiss, it shall file a pre-motion

letter pursuant to Individual Rules III.A.1 and III.C.2. Plaintiff shall file a pre-motion letter

regarding its proposed motion for class certification pursuant to Individual Rule III.A.1. It is

further

          ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge, they shall file a joint

letter requesting a referral.
          Case 1:20-cv-04951-LGS Document 12 Filed 08/24/20 Page 2 of 2


       The parties should be aware that the Court does not extend the deadlines for fact

discovery absent compelling circumstances, and that the use of any alternative dispute resolution

mechanism does not stay or modify any date in the CMP.



Dated: August 24, 2020
       New York, New York




                                                2
